OAKES, Circuit Judge
(concurring):
I cannot, I fear, agree with the equal protection analysis of Judge Kearse’s otherwise flawless opinion. It seems to me that within the traditional parameters of rational-relationship analysis, the distinction drawn by the veteran preference statute is not irrational. It is very difficult to say, e.g., that “[t]he personal burdens resulting from military service simply are not related to the state from which an individual entered the armed forces”, opinion at 277, because those burdens may vary from state to state. Justice O'Connor’s concurring opinion in Zobel v. Williams, 457 U.S. 55, 71, 102 S.Ct. 2309, 2318, 72 L.Ed.2d 672 (1982), points to the similar difficulties in that case, id. at 72-73, 102 S.Ct. at 2319-20. Since I am completely content with the right-to-travel, “federal interest in free interstate migration” analysis of Justice Brennan’s Zobel opinion, which speaks also for Justices Marshall, Blackmun and Powell, 457 U.S. at 65-71, 102 S.Ct. at 2315-18, and which speaks approvingly of Justice O’Connor’s Privileges and Immunities Clause analysis, 457 U.S. at 78-81, 102 S.Ct. at 2322-24,1 would rest on that ground, “right-to-travel,” which requires closer scrutiny of the New York veteran preference statute than traditional rational basis analysis would seemingly require. I thus concur.